Exhibit 10.1

 

LOGO [g82800ex99_1-g1.jpg]

 

FLIR SYSTEMS, INC.

STOCK OPTION AGREEMENT

 

Granted to:

Grant Date:

Number of Shares:

Option Price per Share:

 

This Stock Option Agreement is made between FLIR Systems, Inc., an Oregon
corporation (“FLIR Systems”) and you, an associate of FLIR Systems, Inc. or one
of its Subsidiaries (“Employee”).

 

FLIR Systems sponsors the 2002 Incentive Stock Option Plan (the “Plan”). A copy
of the Plan can be found on the FLIR intranet or may be obtained by contacting
FLIR Systems Human Resources. The terms and provisions of the Plan are
incorporated herein by reference. When used herein, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).

 

The failure by the Employee to execute this Stock Option Agreement within 120
days of the Grant Date may result in the cancellation of this Grant.

 

In recognition of the value of your contribution to FLIR Systems, you and FLIR
Systems mutually covenant and agree as follows:

 

1. Subject to the terms and conditions of the Plan and this Agreement, FLIR
Systems grants to you the option to purchase from FLIR Systems the above-stated
number of Shares of FLIR Systems Common Stock at the Option Price per share
stated above. You acknowledge having read the Plan and agree to be bound by all
of the terms and conditions of the Plan.

 

2. These Options vest and are exercisable by you as stated in the grant details
that are provided in your on-line account with Fidelity Investments. The manner
of exercising the Options and the method for paying the applicable Option Price
shall be as set forth in the Plan. Any applicable withholding taxes must also be
paid by you in accordance with the Plan. Shares issued upon exercise of the
Options shall be issued solely in your name. The right to purchase Shares
pursuant to the Option shall be cumulative so that when the right to purchase an
additional installment of Shares has vested pursuant to the above-stated vesting
schedule, such shares or any part thereof may be purchased thereafter until the
expiration of the Option.



--------------------------------------------------------------------------------

3. In the event of termination of your employment with FLIR Systems and its
Subsidiaries and subject to the provisions of this paragraph 3, the vested
portion of these Options shall expire on the earlier of the Expiration Date as
stated in the grant details in your on-line account with Fidelity Investments or
the following cancellation date depending on the reason for termination:

 

Reason for Termination

 

Cancellation Date

Death or Disability

 

12 months from termination date

All other terminations

 

90 days from termination

 

The unvested portion of these Options expire upon termination of your employment
with FLIR Systems and its Subsidiaries.

 

4. The Employee shall have no rights as a shareholder with respect to any Option
Shares covered by these Options hereby granted until the date of issuance of a
stock certificate or the acquisition of such Option Shares. No adjustment shall
be made for dividends or other rights for which the recorded date is prior to
the date of issuance.

 

5. These Options shall not be assignable or transferable by the Employee except
by will or by the laws of descent and distribution. During the Employee’s
lifetime, these Options may be exercised only by the Employee or, in the event
of incompetence, by the Employee’s legally appointed guardian.

 

6. The existence of these Options shall not affect in any way the right or power
of FLIR Systems or its shareholders to authorize any adjustments,
recapitalizations or other changes in FLIR Systems’ capital structure or its
business, or any merger or consolidation of FLIR Systems, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or convertible into,
or otherwise affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of FLIR Systems, or any sale or transfer of all or
any part of its assets or business, or any corporate act or proceeding, whether
of similar nature or character.

 

7. In accordance with the terms of the Plan, the Company may limit or suspend
the exercisability of the Options or the purchase or issuance of Option Shares
thereunder under any circumstances. Any delay caused thereby shall in no way
affect the termination of the Options.

 

8. The Board of Directors may at any time amend, suspend or terminate the Plan;
provided, however, that no amendment, suspension or termination of the Plan or
the Options shall adversely affect in any material way the Options without the
written consent of the Employee.



--------------------------------------------------------------------------------

9. Nothing contained in the Agreement shall be construed to limit or restrict
the right of FLIR Systems or any subsidiary to terminate the Employee’s
employment at any time, with or without cause, or to increase or decrease the
Employee’s compensation from the rate of compensation in existence at the time
this Agreement is executed.

 

10. Notices hereunder shall be in writing, and if to FLIR Systems, may be
delivered personally to FLIR Systems Human Resources or such other party as
designated by FLIR Systems or mailed to its headquarters office and if to the
Employee, may be delivered personally or mailed to the Employee at his or her
address on the records of FLIR Systems.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date stated above.

 

FLIR SYSTEMS, INC.   EMPLOYEE

By:

 

 

--------------------------------------------------------------------------------

LOGO [g82800ex99_1-g2.jpg]  

Name

 

 

--------------------------------------------------------------------------------

   

Employee ID Number

Earl R. Lewis

   

FLIR Systems, Inc.

       

Signed Electronically

--------------------------------------------------------------------------------

   

Signed Electronically